Citation Nr: 1027925	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety reaction, 
to include depression, stress, and a nervous disability 
(psychiatric disability), currently rated 50 percent disabling.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from December 1970 to January 
1973.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Veteran attended a hearing before the undersigned in February 
2010.  The Veteran submitted additional records following the 
last supplemental statement of the case, but these were 
accompanied by a waiver of agency of original jurisdiction 
review.  Appellate review can proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran reports that he received Social Security 
Administration (SSA) disability benefits for his back disorder.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  While these 
records do not specifically relate to the disabilities at issue, 
they may contain medical records which do address the Veteran's 
psychiatric disability and heart disorder, and most likely 
address his employability.  As such, the SSA records must be 
procured on remand.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

The Veteran has not been afforded a VA examination which 
addresses his claim for service connection for a heart disorder, 
despite the fact that he has submitted evidence that the disorder 
may be related to his service-connected psychiatric disability.  
This evidence is a May 2006 letter from Dr. Nelson, the Veteran's 
orthopedist, which opines that the Veteran's July 2005 heart 
attack was caused by his anxiety over his VA disability benefits 
claim.  On remand, a VA examination must be scheduled.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the claim).

The Veteran has not been afforded a VA examination which 
addresses his claim for TDIU.  He has provided much evidence that 
he is no longer able to work due to his back disability and other 
medical issues, but it is unclear, what, if any, effect his 
service-connected psychiatric disorder has on his employability.  
On remand, a VA examination must be scheduled.  See McLendon, 
supra.

The Veteran's last VA examination for his service-connected 
psychiatric disorder was in July 2006.  His representative has 
stated that his disability is more severe than that examination 
indicates.  Hence, a more contemporaneous VA examination, with 
findings responsive to the applicable rating criteria, is needed 
to properly evaluate the disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the Veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous"). 
 
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request."  The 
Veteran has recently submitted partial records from Dr. Thomas 
Meyer and Dr. Robert Nelson, but complete records have yet to be 
obtained.  These must be procured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete SSA treatment records.  Evidence 
of attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with the 
claims file.

2.  Obtain the Veteran's current and 
complete treatment records from Dr. Thomas 
Meyer.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.

3.  Obtain the Veteran's current and 
complete treatment records from Dr. Robert 
Nelson.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his heart disorder.  The 
entire claims file must be made available 
to the VA examiner.  Pertinent documents 
should be reviewed.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether at 
least as likely as not the Veteran's heart 
disorder had its onset in service, is 
related to service, or was aggravated by 
service or a service-connected disability, 
including the Veteran's psychiatric 
disorder.  If the Veteran's heart disorder 
is at least as likely as not related to 
service or a service-connected disability, 
the examiner should state whether it would 
preclude him from obtaining and 
maintaining gainful employment.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

5. Schedule the Veteran for an examination 
or social and industrial survey to 
ascertain the impact of his service- 
connected disability on his 
unemployability.

6.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his psychiatric disability and 
whether the psychiatric disability renders 
him unemployable.  The entire claims file 
must be made available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and describe the current severity 
of the Veteran's symptoms.  Particularly, 
the examiner should state whether the 
Veteran's psychiatric disorder would 
preclude him from obtaining and 
maintaining gainful employment.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

7.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

